Case 6:20-cv-01220-WWB-LRH Document 130 Filed 06/29/21 Page 1 of 3 PageID 2382




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA


  JOHN DOE,                                        Case No. 6:20-cv-01220-WWB-LRH

  Plaintiff,                                        Judge: BERGER

  v.                                                MOTION TO CONTINUE TRIAL
                                                    AND REFER MATTER TO
  EMBRY-RIDDLE AERONAUTICAL                         MAGISTRATE JUDGE FOR
  UNIVERSITY, INC.                                  SETTLEMENT CONFERENCE

  Defendant




         Plaintiff John Doe respectfully submits this Motion to Continue the Trial and Refer

 this Matter to a Magistrate Judge for a Settlement Conference.

         As ground for this Motion, Plaintiff represents as follows:

         1.     Currently pending before the Court are a Motion for a Preliminary Injunction

 (Doc#85) and Cross-Motions for Summary Judgment (Doc#96, 101). The parties have

 also filed Daubert Motions (Doc#91, #102, #103, #104).

         2.     The parties must begin trial preparation shortly; the Joint Meeting must

 occur by July 30, 2021 and the Joint Final Pretrial Statement is due on August 9, 2021

 (Doc#54).

         3.     The Court’s resolution of the pending motions is likely to significantly affect

 – and possibly reduce – the necessary trial preparation. A continuance is, therefore, in

 the interest of judicial efficiency and the conservation of resources by the parties.

         4.     The parties have engaged in significant efforts at settlement, both with and

 without the assistance of a mediator. Plaintiff’s Counsel believes that there will be a

 significant opportunity to settle this case following the decision of the Court on the pending

                                               1
Case 6:20-cv-01220-WWB-LRH Document 130 Filed 06/29/21 Page 2 of 3 PageID 2383




 motions, thereby avoiding the expense of trial preparation. Accordingly, Plaintiff requests

 that the Court vacate the trial date and refer this matter to a Magistrate Judge for a

 settlement conference to be held immediately following the decision of the Court on the

 pending motions.1

       5.     Plaintiff represents that this Motion is not for purposes of delay.

       Wherefore, Plaintiff John Doe requests that the Court vacate all trial related dates

 and refer this matter to a Magistrate Judge for a Settlement Conference to be held

 immediately after the Court’s resolution of the pending motions.



                                                  FOR PLAINTIFF:

                                                  /s/ Joshua Engel
                                                  JOSHUA ADAM ENGEL (OH 0075769)
                                                         (TRIAL COUNSEL)
                                                         Pro hac vice
                                                  ANNE TAMASHASKY (OH 0064393)
                                                         Pro hac vice
                                                  ENGEL AND MARTIN, LLC
                                                  4660 Duke Drive, Ste. 101
                                                  Mason, OH 45040
                                                  (513) 445-9600
                                                  (513) 492-8989 (Fax)
                                                  engel@engelandmartin.com

                                                  Lori A. Sochin (FL 013048)
                                                  LUBELL | ROSEN
                                                  1 Alhambra Plaza, Suite 1410
                                                  Coral Gables, FL 33134
                                                  (305) 655-3425
                                                  (305) 442-9047
                                                  las@lubellrosen.com




 1
   In an email, Counsel for Defendant indicated, “Defendant’s position is that your
 request is premature. We would not support the plan right now, but we can revisit your
 request later.”
                                             2
Case 6:20-cv-01220-WWB-LRH Document 130 Filed 06/29/21 Page 3 of 3 PageID 2384




                                    CERTIFICATE OF SERVICE
         This certifies that the foregoing was filed electronically on June 29, 2021. Notice
 of this filing will be sent to all parties by operation of the Court’s electronic filing system.


                                                     ____/s/ Joshua Engel ______
                                                     Joshua Adam Engel (Ohio No.
                                                     0075769)
                                                           pro hac vice




                               CERTIFICATION OF COUNSEL
        Pursuant to Local Rule 3.01(g), the undersigned counsel certifies that before filing
 this Motion counsel conferred with counsel for the opposing party in a good faith effort to
 resolve the issues raised by the motion and obtain the relief sought without court action.
       The undersigned counsel further certifies, pursuant to Local Rule 3.09(d) that the
 moving party has been informed of and agrees to the motion to continue trial.


                                                     ____/s/ Joshua Engel ______
                                                     Joshua Adam Engel (Ohio No.
                                                     0075769)
                                                           pro hac vice




                                                3
